FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHINDER SINGH,                                  No. 08-71322

               Petitioner,                       Agency No. A076-679-971

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Mohinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008), and we deny the petition for review.

        The BIA did not abuse its discretion in denying Singh’s second motion to

reopen as time-barred and number-barred where the successive motion was filed

over four years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and

Singh failed to present sufficient evidence of changed circumstances in India to

qualify for an exception to the time and number limits, see 8 C.F.R. § 1003.2(c)(3)

(ii).

        We reject Singh’s contention that the BIA did not adequately examine his

evidence because he has not overcome the presumption that the BIA reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We also

reject Singh’s contention that the BIA applied the wrong legal standard.

        PETITION FOR REVIEW DENIED.




                                          2                                   08-71322